Case 1:20-cv-21343-MGC Document 1 Entered on FLSD Docket 03/27/2020 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA


 ______________________________________

 LAURA LAMBERT and
 CHRISTOPHER LAMBERT, her husband

                                Plaintiffs,                       Civil Action No.:

 v.

 MELIA HOTELS INTERNATIONAL S.A.                                  COMPLAINT AND JURY
 and THE SOL GROUP, CORP                                          DEMAND

                   Defendants.
 _______________________________________

           Plaintiffs, Laura Lambert and Christopher Lambert, her husband (“Plaintiffs”), by way of

 Complaint against the above-named Defendants, say as follows:

                                              INTRODUCTION

           1.        This cause of action in tort seeks damages for personal injuries sustained by

 Plaintiff Laura Lambert on January 31, 2020 at the Melia Nassau Beach Resort.

                                              THE PARTIES

           2.        Plaintiffs are citizens of the Commonwealth of Pennsylvania residing, at all times

 material hereto, at 3010 Highwoods Drive, Aston, Pennsylvania.

           3.        Defendant, MELIA HOTELS INTERNATIONAL, S.A. (“Melia International”),

 is a multinational hotelier corporation organized and existing under the laws of the Country of

 Spain, with its principal place of business and/or headquarters in Palma de Mallorca, Spain.

           4.        Defendant THE SOL GROUP, CORP (“Sol Group”), is a corporation organized

 under the laws of the State of Delaware, with its principal place of business and/or headquarters

 located at 800 Brickell Avenue, Suite 1000, Miami, Florida.



 C:\Users\bwithers\Desktop\complaint.docx
Case 1:20-cv-21343-MGC Document 1 Entered on FLSD Docket 03/27/2020 Page 2 of 6




           5.        At all times hereinafter mentioned, Defendants, Melia International and/or Sol

 Group, collectively and/or individually were the owners, operators, lessors/lessees of and/or were

 doing business as Melia Nassau Beach Resort – a resort hotel in Nassau, The Bahamas.

                                            JURISDICTION AND VENUE

           6.        This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332 as there

 is complete diversity of citizenship between Plaintiffs and Defendants and the amount in

 controversy in this action exceeds the sum of $75,000 exclusive of interest and costs.

           7.        At all times hereinafter mentioned, Defendants regularly transacted and/or

 conducted business within the State of Florida including doing business with their American

 subsidiary, Melia Hotels USA, LLC, whose corporate address is 800 Reickall Avenue, Miami,

 Florida and the Melia Orlando Celebration Resort in Celebration, Florida.

           8.        Venue is proper in this District under 28 U.S.C. §1391, because of Defendants’

 persistent business contacts within this District and the fact that Defendant The SOL Group,

 Corp maintains its principal place of business in Miami, Florida.

                                       COUNT ONE
                                        (Negligence)
     Plaintiff Laura Lambert v. Melia Hotels International, S.A. and The Sol Group, Corp


           9.        Plaintiff Laura Lambert repeats and incorporates by reference the allegations set

 forth in the foregoing paragraphs of this Complaint as if they were set forth in full herein.

           10.       At all times material hereto, Defendants were in the business of designing,

 developing and operating luxury resorts throughout the world including in Nassau, Bahamas and

 Orlando, Florida.

           11.       On January 31, 2020, Plaintiffs were guests at the Melia Nassau Beach Resort

 Hotel.


                                                      2
 C:\Users\bwithers\Desktop\complaint.docx
Case 1:20-cv-21343-MGC Document 1 Entered on FLSD Docket 03/27/2020 Page 3 of 6




           12.       On January 31, 2020, Plaintiff Laura Lambert was lawfully on the premises

 known as Melia Nassau Beach, an all-inclusive resort located at 4914 West Bay Street, Nassau,

 Bahamas, as a business invitee.

           13.       As Plaintiff Laura Lambert was descending the staircase leading to the Aqua

 Restaurant in Defendants’ Nassau Beach Hotel, she slipped and fell down the stairs.

           14.       At all times relevant hereto, the foregoing premises were owned, leased, operated,

 controlled, occupied, constructed, designed, repaired and/or maintained by one or more of the

 Defendants, Melia Hotels International, S.A. and/or The Sol Group, Corp or one of their

 subsidiaries.

           15.       At the time and place aforesaid, the Defendants, Melia Hotels International, S.A.

 and The Sol Group, Corp, and/or their agents, servants, employees and/or subsidiaries,

 individually, in concert, or collectively owned, operated, cleaned, and/or maintained the

 foregoing premises.

           16.       The Defendants Melia Hotels International, S.A. and/or The Sol Group, Corp,

 and/or their agents, servants, employees or one of their subsidiaries were negligent in their

 operation, inspection, control, maintenance and/or cleaning of the subject premises and/or in

 their failure to properly manage and supervise their employees, agents, servants, subsidiaries,

 contractors, tenants, lessees, invitees and/or guests as a result of which the Plaintiff Laura

 Lambert was caused to slip on slippery steps and fall and sustain severe injuries.

           17.       Defendants owed Plaintiff Laura Lambert the duty to provide a reasonably safe

 way of passage through the premises/property, in such a manner to reasonably avoid the

 foreseeable danger of patrons, such as the Plaintiff, from slipping or falling on defects and

 dangerous conditions on the steps in their resort.



                                                      3
 C:\Users\bwithers\Desktop\complaint.docx
Case 1:20-cv-21343-MGC Document 1 Entered on FLSD Docket 03/27/2020 Page 4 of 6




           18.       Defendants breached their duty to the Plaintiff Laura Lambert in each of the

 following ways:

           a.        failing to finish the foregoing stairway in such a way as it would not be slippery;

           b.        using a cleaning product or waxing product that left the steps in the foregoing
                     stairway slippery to the point that they were unsafe;

           c.        failing to use protective mats or other devices to prevent guests from slipping and
                     falling on the foregoing steps;

           d.        by allowing a hidden and concealed dangerous condition to exist at their resort;

           e.        failing to properly direct and supervise their employees to insure that appropriate
                     measures were being taken and appropriate warnings were provided to prevent
                     their guests from slipping and falling; and

           f.        in such other ways as may be established from fact not exclusively in the
                     possession of Defendants which may be ascertained after the filing of this
                     Complaint.

           19.       As a direct and proximate result of the negligence and carelessness of the

 Defendants Melia Hotels International, S.A. and/or The Sol Group, Corp, Plaintiff was caused to

 unexpectedly slip and fall on slippery steps in their resort hotel.

           20.       As a direct and proximate result of the negligence and carelessness of the

 Defendants Melia Hotels International, S.A. and/or The Sol Group, Corp, jointly and severally,

 the Plaintiff Laura Lambert was caused to suffer serious bodily injury including but not limited

 to a comminuted and impacted humeral neck fracture in her right arm; torn rotator cuff and

 numerous bruises and contusions and has suffered and will continue to suffer great pain and

 anguish and emotional distress.

           21.       As a result of the foregoing negligence on the part of the Defendants and the

 injuries sustained by Plaintiff Laura Lambert on January 31, 2020, Plaintiff Laura Lambert was

 required to undergo and will in the future be required to undergo medical attention including

 rehabilitation for her injuries.


                                                       4
 C:\Users\bwithers\Desktop\complaint.docx
Case 1:20-cv-21343-MGC Document 1 Entered on FLSD Docket 03/27/2020 Page 5 of 6




           22.       As a result of the foregoing negligence on the part of the Defendants, Plaintiff

 Laura Lambert has suffered and may in the future suffer lost wages and loss of earning power

 and other economic losses, has suffered and will in the future suffer a loss of enjoyment of life;

 has expended and may in the future be required to expend money for medical treatment and will

 have to live with this daily reminder for the rest of her life.

                                      COUNT TWO
       Christopher Lambert v. Melia Hotels International, S.A. and The Sol Group, Corp


           23.       Plaintiff Christopher Lambert repeats and incorporates by reference the

 allegations set forth in the foregoing paragraphs of this Complaint as if they were set forth in full

 herein.

           24.       At all relevant times, Plaintiff Christopher Lambert was and still is the lawful

 husband of Plaintiff Laura Lambert.

           25.       As a direct and proximate result of the Defendants’ negligence and carelessness

 and the injuries suffered by his wife, Laura Lambert, Christopher Lambert has been and will be

 deprived of the services, society and consortium of his wife, all to his damage.

                                            PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs demand judgment against Defendants individually, jointly and

 severally in an amount in excess of $75,000 plus taxable costs, disbursements, interest and such

 other and further relief as the Court deems just and equitable.




                                                       5
 C:\Users\bwithers\Desktop\complaint.docx
Case 1:20-cv-21343-MGC Document 1 Entered on FLSD Docket 03/27/2020 Page 6 of 6




                                            JURY DEMAND

           Plaintiffs hereby demand a trial by jury as to all of the issues contained herein.

 Dated: March 27, 2020                                   COZEN O’CONNOR

                                                         By: /s/Joshua R. Goodman____
                                                                 Josh R. Goodman, Esquire
                                                                 200 S. Biscayne Boulevard
                                                                 Miami, FL 33131
                                                                 (305) 704-5946
                                                                 jgoodman@cozen.com

 Of Counsel:

 Christopher C. Fallon, Jr., Esquire
 Cozen O’Connor
 200 Four Falls Corporate Center
 Suite 400
 West Conshohocken, PA 19428
 (215) 665-2036
 cfallon@cozen.com




                                                     6
 C:\Users\bwithers\Desktop\complaint.docx
